UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22690 Tortoise Energy Independence Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry C. Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. Company Name Meeting Date CUSIP Ticker Breitburn Energy Partners L.P. June 19, 2013 BBEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Class II Directors: Issuer 1. Halbert S. Washburn 2. Charles S. Weiss For For Ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the year ending December 31, 2013 Issuer Company Name Meeting Date CUSIP Ticker Chesapeake Energy Corporation June 14, 2013 CHK Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Bob G. Alexander Issuer For For 2. Merrill A. "Pete" Miller, Jr. Issuer For For 3. Thomas L. Ryan Issuer For For 4. Vincent J. Intrieri Issuer For For 5. Frederic M. Poses Issuer For For 6. Archie W. Dunham Issuer For For 7. R. Brad Martin Issuer For For 8. Louis A. Raspino Issuer For For To approve an amendment to the company's Certificate of Incorporation to declassify the company's Board of Directors Issuer For For To approve an amendment to the company's Bylaws to implement proxy access Issuer For For To approve an amendment to the company's Certificate of Incorporation to eliminate supermajority voting requirements Issuer For For To approve an amendment to the company's 2003 Stock Award Plan for Non-Employee Directors Issuer For For An advisory vote to approve the company's named executive officer compensation Issuer For For To approve an amendment to the company's Long Term Incentive Plan Issuer For For To approve the adoption of the company's Annual Incentive Plan Issuer For For To ratify the appointment of PricewaterhouseCoopers, LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2013 Issuer Against For Shareholder proposal relating to creation of risk oversight committee Security Holder Against For Shareholder proposal relating to re-incorporation in Delaware Security Holder Against For Shareholder proposal relating to accelerated vesting of senior executives' equity awards upon a charge of control Security Holder Company Name Meeting Date CUSIP Ticker Concho Resources Inc June 6, 2013 20605P101 CXO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Gary A. Merriman 2. Ray M. Poage 3. Wellford Tabor For For To ratify the selectio of Grant Thornton LLP as independent registered public accounting firm of the company for the fiscal year ending December 31, 2013 Issuer For For Advisory vote to approve executive officer compensation ("Say-on-Pay") Issuer Company Name Meeting Date CUSIP Ticker Vanguard Natural Resources June 6, 2013 92205F106 VNR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. W. Richard Anderson 2. Loren Singletary 3. Bruce W. McCullough 4. Scott W. Smith For For To ratify the appointment of BDO USA, LLP as the company's independent registered public accounting firm for 2013 Issuer For For To approve the amendment to Vanguard Natural Resources, LLC Long-Term Incentive Plan Issuer Company Name Meeting Date CUSIP Ticker Devon Energy Corporation June 5, 2013 25179M103 DVN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Robert H. Henry 2. John A. Hill 3. Michael M. Kanovsky 4. Robery A. Mosbacher, Jr. 5. J. Larry Nichols 6. Duane C. Radtke 7. Mary P. Ricciardello 8. John Richels For For Advisory vote to approve executve compensation Issuer For For Ratify the appointment of the Company's independent auditors for 2013 Issuer Against For Report disclosing lobbying policies and practices Security Holder Against For Majority vote standard for director elections Security Holder Against For Right to act by written consent Security Holder Company Name Meeting Date CUSIP Ticker Penn West Petroleum LTD June 5, 2013 PWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. James E. Allard 2. George H. Brookman 3. Gillian H. Denham 4. Richard L. George 5. Daryl H. Gilbert 6. Allan P. Markin 7. Murray R. Nunns 8. Frank Potter 9. Jack Schanck 10. James C. Smith 11. Jay W. Thornton For For The appointment of KPMG LLP, chartered accountants, as auditor of Penn West for the ensuing year Issuer For For Advisory vote approving Penn West's approach to executive compensation Issuer For For The approval of all unallocated options to acquire common shares under the Stock Option Plan of Penn West until June 5, 2016 Issuer For For The approval of an amendment to the amending provisions of the Stock Option Plan of Penn West Issuer For For The approval of by-law no. 2 of Penn West relating to the advance notice of nominations of directors Issuer Company Name Meeting Date CUSIP Ticker Crescent Point Energy Corp. May 30, 2013 22576C101 CPG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To fix the number of directors of the Corporation for the ensuing year at seven (7) Issuer For For Election of Directors: Issuer 1. Peter Bannister 2. Paul Colborne 3. Kenney F. Cugnet 4. D. Hugh Gillard 5. Gerald A. Romanzin 6. Scott Saxberg 7. Gregory G. Turnbull For For To consider, and if thought advisable, to pass, with or without variation, a resolution to approve amendments to the Corporation's Articles of Incorporation (The "Articles") to increase the maximum number of directors the Corporation may have from seven (7) to eleven (11) directors, the full textof which is set forth in the Information Circular Issuer For For To consider, and if thought advisable, to pass, with or without variation, a resolution to adopt a by-law providing advance notice requirements for the nomination of directors, the full text of which is set forth in the Information Circular Issuer For For To appoint PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of the Corporation andauthorize the board of directors of the Corporation to fix their remuneration as such Issuer For For To consider, and if thought advisable, to pass, with or without variation, an advisory resolution to accept the Corporation's approach to executive compensation, the full text of which is set forth in the Information Circular Issuer Company Name Meeting Date CUSIP Ticker Chevron Corporation May 29, 2013 CVX Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. L.F. Deily Issuer For For 2. R.E. Denham Issuer For For 3. A.P. Gast Issuer For For 4. E. Hernandez Issuer For For 5. G.L. Kirkland Issuer For For 6. C.W. Moorman Issuer For For 7. K.W. Sharer Issuer For For 8. J.G. Stumpf Issuer For For 9. R.D. Sugar Issuer For For 10. C. Ware Issuer For For 11. J.S. Watson Issuer For For Ratification of appointment of independent registered public accounting firm Issuer For For Advisory vote to approve named executive officer compensation Issuer For For Approval of amendments to Long-Term Incentive Plan Issuer Stockholder Proposals: Against For 1. Shale Energy Operations Security Holder Against For 2. Offshore Oil Wells Security Holder Against For 3. Climate Risk Security Holder Against For 4. Lobbying Disclosure Security Holder Against For 5. Cessation of use of corporate funds for political purposes Security Holder Against For 6. Cumulative Voting Security Holder Against For 7. Special Meetings Security Holder Against For 8. Independent Director with environmental expertise Security Holder Against For 9. Country Selection Guidelines Security Holder Company Name Meeting Date CUSIP Ticker QEP Resources, Inc. May 24, 2013 74733V100 QEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Julie A. Dill 2. L. Richard Flury 3. M.W. Scoggins 4. Robert E. McKee III For For To approve, by non-binding advisory vote, the Company's executive compensation program Issuer For For To ratify the appointment of PricewaterhouseCoopers LLP for fiscal year 2013 Issuer For For To approve a proposal regarding declassification of the Board Issuer Against For If presented, to support by advisory vote, a shareholder proposal to separate the roles of chair and CEO Security Holder Company Name Meeting Date CUSIP Ticker Continental Resources, Inc. May 23, 2013 CLR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Harold G. Hamm 2. John T. McNabb, II 3. David L. Boren For For Approval of the Company's 2013 Long-Term Incentive Plan Issuer For For Ratification of selection of Grant Thornton LLP as independent registered public accounting firm Issuer Company Name Meeting Date CUSIP Ticker Pioneer Natural Resources Company May 23, 2013 PXD Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Timothy L. Dove Issuer For For 2. Charles E. Ramsey, Jr. Issuer For For 3. Frank A. Risch Issuer For For Ratification of selection of independent registered public accounting firm Issuer For For Advisory vote to approve executive officer compensation Issuer Against For Stockholder proposal relating to Hydraulic Fracturing Disclosure Security Holder Company Name Meeting Date CUSIP Ticker Denbury Resources Inc May 22, 2013 DNR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Wieland F. Wettstein 2. Michael L. Beatty 3. Michael B. Decker 4. Ronald G. Greene 5. Gregory L. McMichael 6. Kevin O. Meyers 7. Phil Rykhoek 8. Randy Stein 9. Laura A. Sugg For For Advisory proposal to approve the company's 2012 named executive officer compensation Issuer For For Proposal to amend and restate the company's employee stock purchase plan to (I) increase the number of reserved shares and (II) extend the term of the plan Issuer For For Proposal to amend and restate the company's 2004 omnibus stock and incentive plan to (I) increase the number of reserved shares, (II) extend the term of the plan, (III) amend the performance measures relevant to IRS code section 162(M) qualification, and (IV) make other administrative changes Issuer For For Proposal to ratify the audit committee's selection of PricewaterhouseCoopers LLP as the company's independent auditor for 2013 Issuer Company Name Meeting Date CUSIP Ticker Range Resources Corporation May 22, 2013 75281A109 RRC Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Anthony V. Dub Issuer For For 2. V. Richard Eales Issuer For For 3. Allen Finkelson Issuer For For 4. James M. Funk Issuer For For 5. Jonathan S. Linker Issuer For For 6. Mary Ralph Lowe Issuer For For 7. Kevin S. McCarthy Issuer For For 8. John H. Pinkerton Issuer For For 9. Jeffrey L. Ventura Issuer For For A proposal to approve the compensation philosophy, policies and procedures described in the Compensation Discussion and Analysis Issuer For For To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm as of and for the fiscal year ending December 31, 2013 Issuer Against For Stockholder Proposal - A proposal requesting a report regarding fugitive methane emissions Security Holder Company Name Meeting Date CUSIP Ticker Royal Dutch Shell PLC May 21, 2013 RDS/A Vote For/Against Management Proposal Proposed by Issuer or Security Holder Re-appointment of Directors: For For 1. Josef Ackermann Issuer For For 2. Guy Elliott Issuer For For 3. Simon Henry Issuer For For 4. Charles O. Holliday Issuer For For 5. Gerard Kleisterlee Issuer For For 6. Jorma Ollila Issuer For For 7. Sir Nigel Sheinwald Issuer For For 8. Linda G. Stuntz Issuer For For 9. Peter Voser Issuer For For 10. Hans Wijers Issuer For For 11. Gerrit Zalm Issuer For For Adoption of annual report & accounts Issuer For For Approval of Remuneration Report Issuer For For Re-appointment of Auditors Issuer For For Remuneration of Auditors Issuer For For Authority of allot shares Issuer For For Disapplication of pre-emption rights Issuer For For Authority to purchase own shares Issuer For For Authority to certain donations and expenditure Issuer Company Name Meeting Date CUSIP Ticker Southwestern Energy Co. May 21, 2013 SWN Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. John D Gass Issuer For For 2. Catherine A. Kehr Issuer For For 3. Greg D. Kerley Issuer For For 4. Harold M. Korell Issuer For For 5. Vello A. Kuuskraa Issuer For For 6. Kenneth R. Mourton Issuer For For 7. Steven L. Mueller Issuer For For 8. Elliott Pew Issuer For For 9. Alan H. Stevens Issuer For For Propsal to ratify independent registered public accounting firm for 2013 Issuer For For Advisory vote to approve the company's executive compensation Issuer For For Proposal to approve the company's 2013 Incentive Plan Issuer Company Name Meeting Date CUSIP Ticker ApacheCorporation May 16, 2013 APA Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors : For For 1. Eugene C. Fiedorek Issuer For For 2. Chansoo Joung Issuer For For 3. William C. Montgomery Issuer For For Ratification of Ernst & Young LLP as Apache's independent auditors Issuer For For Advisory vote to approve the compensation of Apache's named executive officers Issuer For For Approval of amendment to Apache's 2011 Omnibus Equity Compensation Plan to increase the number of shares issuable under the plan Issuer For For Approval of amendment to Apache's Restated Certificate of Incorporation to eliminate Apache's classified board of directors Issuer Company Name Meeting Date CUSIP Ticker Hess Corporation May 16, 2013 42809H107 HES Vote For/Against Management Proposal Proposed by Issuer or Security Holder For Against Election of Directors: Security Holder 1. Rodney F. Chase 2. Harvey Golub 3. Karl F. Kurz 4. David McManus 5. Marshall D. Smith For For Ratification of the selection of Ernst & Young LLP as independent registered public accounting firm for fiscal year ending December 31,2013 Issuer Against Against Approval on an advisory basis, of the compensation of the company's Named Executive Officers Issuer For For Approval of an amendment to the restated certificate of incorporation and by-laws to declassify the board Issuer For Against Stockholder proposal recommending that the board of directors adopt a policy that requires an independent chairman Security Holder For Against Stockholder proposal recommending that the board of directors take action to implement a simple majority vote standard Security Holder For Against Stockholder proposal recommending that the company provide a report regarding political contributions Security Holder For Against Stockholder proposal submitted by Elliott Associates, L.P. and Elliott International, L.P. recommending that the company repeal any provision or amendment of the by-laws adopted without stockholder approval after February 2, 2011 and prior to the annual meeting Security Holder Company Name Meeting Date ISIN Ticker ARC Resources LTD May 15, 2013 CA00208D4084 ARX Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. John P. Dielwart 2. Fred J. Dyment 3. Timothy J. Hearn 4. James C. Houck 5. Harold N. Kvisle 6. Kathleen M. O'Neill 7. Herbert C. Pinder, Jr. 8. Myron M. Stadnyk 9. Mac H. Van Wielingen For For To appoint Deloitte LLP, chartered accountants, as auditors to hold office until the close of the next annual meeting of the Corporation, at such remuneration as may be determined by the Board of Directors of the Corporation Issuer For For A resolution to approve the Corporation's advisory vote on executive compensation Issuer For For A special resolution to amend the Articles of the Corporation to change the rights, privilages, restrictions and conditions in respect of the common shares, including changes to set forth the terms and conditions pursuant to which the Corporation may issue common shares as payment of stock dividends declared on its common shares Issuer Company Name Meeting Date CUSIP Ticker Anadarko Petroleum Corporation May 14, 2013 APC Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Kevin P. Chilton Issuer For For 2. Luke R. Corbett Issuer For For 3. H. Paulett Eberhart Issuer For For 4. Peter J. Fluor Issuer For For 5. Richard L. George Issuer For For 6. Preston M. Geren III Issuer For For 7. Charles W. Goodyear Issuer For For 8. John R. Gordon Issuer For For 9. Eric D. Mullins Issuer For For 10. Paula Rosput Reynolds Issuer For For 11. R.A. Walker Issuer For For Ratification of appointment of KPMG LLP as independent auditor Issuer For For Advisory vote to approve named executive officer compensation Issuer Against For Stockholder proposal - Report on Political Contributions Security Holder Company Name Meeting Date CUSIP Ticker ConocoPhillips May 14, 2013 20825C104 COP Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Richard L. Armitage Issuer For For 2. Richard H. Auchinleck Issuer For For 3. James E. Copeland, Jr. Issuer For For 4. Jody L. Freeman Issuer For For 5. Gay Huey Evans Issuer For For 6. Ryan M. Lance Issuer For For 7. Mohd H. Marican Issuer For For 8. Robert A. Niblock Issuer For For 9. Harald J. Norvik Issuer For For 10. William E. Wade, Jr. Issuer For For To ratify appointment of Ernst & Young LLP as ConocoPhillips' independent registered public accounting firm for 2013 Issuer For For Advisory approval of Executive Compensation Issuer Against For Report on Grassroots Lobbying Expenditures Security Holder Against For Greenhouse Gas Reduction Targets Security Holder Against For Gender Identity Non-Discrimination Security Holder Company Name Meeting Date CUSIP Ticker Legacy Reserves LP May 14, 2013 LGCY Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Cary D. Brown 2. Kyle A. McGraw 3. Dale A. Brown 4. G. Larry Lawrence 5. William D. Sullivan 6. William R. Granberry 7. Kyle D. Vann For For Ratification of the appointment of BDO USA, LLP as the company's independent registered public accountanting firm for the fiscal year ending December 31, 2013 Issuer Company Name Meeting Date CUSIP Ticker Enerplus Corporation May 10, 2013 ERF Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. David H. Barr 2. Edwin V. Dodge 3. James B. Fraser 4. Robert B. Hodgins 5. Gordon J. Kerr 6. Susan M. Mackenzie 7. Douglas R. Martin 8. Donald J. Nelson 9. David P. O'Brien 10. Elliott Pew 11. Glen D. Roane 12. Sheldon B. Steeves For For To appoint Deloitte & Touche LLP, chartered accountants, as auditors of the Corporation Issuer For For To consider and, if thought advisable, to pass an ordinary resolution, the text of which is set forth in the Information Circular and Proxy Statement of the Corporation dated March 21, 2013 (The "Information Circular"), to approve all unallocated stock options under the Corporation's Stock Option Plan Issuer For For To consider and, if thought advisable, to pass an ordinary resolution, the text of which is set forth in the Information Circular, to approve the continuation and amendment and restatement of the Corporation's Shareholder Rights Plan Issuer Company Name Meeting Date CUSIP Ticker Whiting Petroleum Corporation May 7, 2013 WLL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Thomas L. Aller 2. Michael B. Walen For For To approve the Whiting Petroleum Corporation 2013 Equity Incentive Plan Issuer For For To approve, by advisory vote, the compensation of the company's named executive officers as disclosed in the proxy statement Issuer For For To ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for 2013 Issuer Company Name Meeting Date CUSIP Ticker Occidental Petroleum Corporation May 3, 2013 OXY Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Spencer Abraham Issuer For For 2. Howard I. Atkins Issuer For For 3. Stephen I. Chazen Issuer For For 4. Edward P. Djerejian Issuer For For 5. John E. Feick Issuer For For 6. Margaret M. Foran Issuer For For 7. Carlos M. Gutierrez Issuer Against Against 8. Ray R. Irani Issuer For For 9. Avedick B. Poladian Issuer For For 10. Aziz D. Syriani Issuer Against Against Advisory vote approving executive compensation Issuer For For Ratification of selection of KPMG LLP as independent auditors Issuer Against For Stockholder right to act by written consent Security Holder Company Name Meeting Date CUSIP Ticker Cabot Oil & Gas Corporation May 2, 2013 COG Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Robert L. Keiser Issuer For For 2. W. Matt Ralls Issuer For For To ratify the appointment of the firm PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm for the company for its 2013 fiscal year Issuer For For To approve, by non-binding advisory vote, the compensation of the company's named executive officers Issuer Against For To consider a stockholder proposal to eliminate accelerated vesting of our senior executives' equity awards in the event of a change in control Security Holder Company Name Meeting Date CUSIP Ticker Canadian Natural Resources Limited May 2, 2013 CNQ Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Catherine M. Best 2. N. Murray Edwards 3. Timothy W. Faithfull 4. Honourable Gary A. Filmon 5. Christopher L. Fong 6. Ambassador Gordon D. Giffin 7. Wilfred A. Gobert 8. Steve W. Laut 9. Keith A. J. Macphail 10. Honourable Frank J. McKenna 11. Eldon R. Smith 12. David A. Tuer For For The appointment of PricewaterhouseCoopers LLP, Chartered Acountants, Calgary, Alberta, as auditors of the corporation for the ensuing year and the authorization of the audit committee of the board of directors of the corporation to fix their remuneration Issuer For For An ordinary resolution approving all unallocated stock options pursuant to the amended, compiled and restated employee stock option plan of the corporation as set forth in the accompanying information circular Issuer For For On an advisory basis, accepting the corporation's approach to executive compensation as described in the information circular Issuer Company Name Meeting Date CUSIP Ticker EOG Resources, Inc. May 2, 2013 26875P101 EOG Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Charles R. Crisp Issuer For For 2. James C. Day Issuer For For 3. Mark G. Papa Issuer For For 4. H. Leighton Steward Issuer For For 5. Donald F. Textor Issuer For For 6. William R. Thomas Issuer For For 7. Frank G. Wisner Issuer For For To ratify the appointment by the audit committee of the board of directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the company for the year ending December 31,2013 Issuer For For To approve the amended and restated EOG Resources, Inc. 2008 omnibus equity compensation plan Issuer For For To approve, by non-binding vote, the compensation of the company's named executive officers Issuer Company Name Meeting Date CUSIP Ticker Newfield Exploration Company May 2, 2013 NFX Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Lee K. Boothby Issuer For For 2. Pamela J. Gardner Issuer For For 3. John Randolph Kemp III Issuer For For 4. Joseph H. Netherland Issuer For For 5.Howard H. Newman Issuer For For 6. Thomas G. Ricks Issuer For For 7. Juanita M. Romans Issuer For For 8. C. E. (Chuck) Shultz Issuer For For 9. Richard K. Stoneburner Issuer For For 10. J. Terry Strange Issuer For For Ratification of appointment of PricewaterhouseCoopers LLP as independent auditor for fiscal 2013 Issuer For For Advisory vote on named executive officer compensation Issuer For For Approval of the First Amended and Restated Newfield Exploration Company 2011 Omnibus Stock Plan Issuer Against For Stockholder Proposal - Policy Requiring Independent Director with Environmental Expertise Security Holder Company Name Meeting Date CUSIP Ticker Suncor Energy Inc. April 30, 2013 SU Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Mel E. Benson 2. Dominic D'Alessandro 3. John T. Ferguson 4. W. Douglas Ford 5. Paul Haseldonckx 6. John R. Huff 7. Jacques Lamarre 8. Maureen McCaw 9. Michael W. O'Brien 10. James W. Simpson 11. Eira M. Thomas 12. Steven W. Williams For For Re-appointment of PricewaterhouseCoopers LLP as auditor of Suncor Energy Inc. for the ensuing year and authorize the directors to fix their remuneration as such Issuer For For To approve the increase in the number of common shares of Suncor Energy Inc. reserved for issuance pursuant to the Suncor Energy Inc. Stock Option Plan by an additional 23,000,000 common shares, as described in the Management Proxy Circular Issuer For For To accept the approach to executive compensation disclosed in the Management Proxy Circular Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 25, 2013 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Directors recommend: A vote for election of the following nominees Issuer 1. Walter R. Arnheim 2. Patrick C. Eilers For For Advisory resolution to approve Executive Compensation Issuer For For Ratification of appointment of Independent Auditor Issuer Company Name Meeting Date CUSIP Ticker Cenovus Energy Inc. April 24, 2013 15135U109 CVE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Ralph S. Cunningham 2. Patrick D. Daniel 3. Ian W. Delaney 4. Brian C. Ferguson 5. Michael A. Grandin 6. Valerie A.A. Nielsen 7. Charles M. Rampacek 8. Colin Taylor 9. Wayne G. Thomson For For Appointment of PricewaterhouseCoopers LLP,Chartered Accountants, as auditor of the corporation Issuer For For Acceptance of the corporation's approach to executive compensation as described in the Management Proxy Circular Issuer Company Name Meeting Date CUSIP Ticker Marathon Oil Corporation April 24, 2013 MRO Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors for a one-year term expiring in 2014: For For 1. Gregory H. Boyce Issuer For For 2. Pierre Brondeau Issuer For For 3. Clarence P. Cazalot, Jr. Issuer For For 4. Linda Z. Cook Issuer For For 5. Shirley Ann Jackson Issuer For For 6. Philip Lader Issuer For For 7. Michael E.J. Phelps Issuer For For 8. Dennis H. Reilley Issuer For For Ratification of the selection of PricewaterhouseCoopers LLP as the company's independent auditor for 2013 Issuer For For Board proposal for a non-binding advisory vote to approve the company's named executive officer compensation Issuer Against For Stockholder proposal seeking a report regarding the Company's lobbying activities, policies and procedures Security Holder Company Name Meeting Date CUSIP Ticker Noble Energy, Inc. April 23, 2013 NBL Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Jeffrey L. Berenson Issuer For For 2. Michael A. Cawley Issuer For For 3. Edward F. Cox Issuer For For 4. Charles D. Davidson Issuer For For 5. Thomas J. Edelman Issuer For For 6. Eric P. Grubman Issuer For For 7. Kirby L. Hedrick Issuer For For 8. Scott D. Urban Issuer For For 9. William T. Van Kleef Issuer For For 10. Molly K. Williamson Issuer For For To ratify the appointment of KPMG LLP as the company's independent auditor Issuer For For To approve, in a non-binding advisory vote, the compensation of the company's named executive officers Issuer For For To approve an amendment and restatement of the company's 1992Stock Option and Restricted Stock Plan Issuer For For To approve an amendment to the company's Certificate of Incorporation Issuer For For To approve an amendment to the company's by-laws, all as more fully described in the Proxy Statement Issuer Company Name Meeting Date CUSIP Ticker EQT Corporation April 17, 2013 26884L109 EQT Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Vicky A. Bailey Issuer For For 2. Kenneth M. Burke Issuer For For 3. George L. Miles, Jr. Issuer For For 4. Stephen A. Thorington Issuer For For Approval of the amendment and restatement of the Company's Restated Articles of Incorporation Issuer For For Advisory vote to approve the Company's Executive Compensation Issuer For For Ratification of Ernst & Young LLP as the Company's Independent Registered Public Accountant Issuer Against For Shareholder proposal regarding a Political Contribution Feasibility Study Security Holder Company Name Meeting Date CUSIP Ticker BP P.L.C April 11, 2013 BP Vote For/Against Management Proposal Proposed by Issuer or Security Holder To re-elect as a Director: For For 1. Mr. R W Dudley Issuer For For 2. Mr. I C Conn Issuer For For 3. Dr. B Gilvary Issuer For For 4. Mr. P M Anderson Issuer For For 5. Admiral F L Bowman Issuer For For 6. Mr. A Burgmans Issuer For For 7. Mrs. C B Carroll Issuer For For 8. Mr. G David Issuer For For 9. Mr. I E L Davis Issuer For For 10. Professor Dame Ann Dowling Issuer For For 11. Mr. B R Nelson Issuer For For 12. Mr. F P Nhleko Issuer For For 13. Mr. A B Shilston Issuer For For 14. Mr. C-H Svanberg Issuer For For To receive the Directors' Annual Report and Accounts Issuer For For To approve the Directors' Remuneration Report Issuer For For To reappoint Ernst & Young LLP as auditors and authorize the Board to fix their remuneration Issuer For For Special Resolution: to give limited authority for the purchase of its own shares by the Company Issuer For For To give limited authority to allot shares up to a specified amount Issuer For For Special Resolution: to give authority to allot a limited number of shares for cash free of pre-emption rights Issuer For For Special Resolution: to authorize the calling of general meetings (excluding Annual General Meetings) by notice of at least 14 clear days Issuer Company Name Meeting Date CUSIP Ticker National Fuel Gas Company March 7, 2013 NFG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Directors recommend: A vote for election of the following nominees Issuer 1. David C. Carroll 2. Craig G. Matthews 3. David F. Smith For For Vote to ratify PricewaterhouseCoopers LLP as the Registered Public Accounting Firm Issuer For For Advisory approval of executive compensation Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE PIPELINE & ENERGY FUND, INC. Date: August 20, 2013 By: /s/ Terry Matlack Terry Matlack Chief Executive Officer
